Title: From George Washington to Timothy Pickering, 21 February 1782
From: Washington, George
To: Pickering, Timothy


                  
                     Sir
                     Head Quarters Philadelphia Feby 21st 1782
                  
                  I have attentively considered the several matters contained in your Letter, Returns, Estimates, & Proposals of the 8th 15th & 16th Inst.
                  You already have, in my Letter of the 10th, my opinion of purchasing Ox Teams & hiring Drivers for them.
                  I am glad to find our prospects of Tents and Camp Equipage for the ensuing Campaign are so favorable—Any deficiencies of knapsacks, Camp kettles &c. ought to be made up without loss of time.
                  By the Return of public Boats & water Craft, I find there are upwards of two hundred Batteaux either fit for use or capable of being repaired—as this species of Boats will probably be the most essentially necessary, it is my wish that measures may be immediately taken, to compleat & keep in constant readiness for service at least two hundred of them, exclusive of those on ordinary duty; and also that two of the Gun Boats, which are the best sailors, may be fitted for service—What other Boats may be necessary for different services I leave to your determination, as well as the Mode for obtaining the necessary repairs, of which I cannot pretend to be a competent judge.  I will only suggest that an ample provision of oars will be necessary, of which a sufficient number for fifty Boats ought always to be ready muffled; & that it will be well to cast in your mind, the means for mounting a number of the Boats on travelling Carriages whenever it may become necessary.
                  Your plan for raising a Company of Artificers for the Campaign, I think is an eligible one, and also the proposal for having the heavy part of the Smith’s work done by contract—because it will be less expensive to the Public, & less troublesome to the Army in the feild.
                  The allowance of Carriages for the transportation of the Baggage of the Officers of the Army as exhibited in your Estimate, appears to me, to be both reasonable & adequate to the purpose but as to the question whether they shall be drawn by Horse or Ox Teams, I can only repeat what I before observed to you in conversation; that altho Horse Teams would probably be most agreeable to the Officers, yet the ability of the public to provide them must be taken into consideration, and the ultimate arrangements must be made with the Superintendant of Finance.  If he can afford the means of supplying Horse Teams for the whole I shall have no objections to it; but if should not be able to furnish Money for the purchase of the whole number wanted, it seems more necessary that the General Officers should be accomodated with Horse Teams than others, as they may frequently have occasion to make more expedition in their movements than other Officers—whereas the Baggage of the Officers of the Staff & the Line will rarely if ever be seperated from the Column of Baggage,on a march, and therefore can only move at the same rate with the remainder of the Baggage, which will be drawn by Ox Teams alone.
                  I shall certainly approve of any plan which will tend to secure the public property & promote the good of the service, I shall consequently acquiese in the expedient you propose respecting public Horses in the possession of Officers, & some measures more beneficial cannot be devised.
                  With regard to any alteration or augmentation of pay in the Quarter Master Department at this moment; I have to observe; that after it has been the great object with Congress for a considerable time to diminish the number of Officers in every Department of the Staff, and to oeconomise our affairs as much as possible, it might appear extraordinary in me to take any part which would seem to thwart that system of policy, especially as I have not thought it expedient to interpose on a similar occasion, in one of the Departments which has been lately reformed—but if any new provision of any kind, shall be found absolutely necessary in your Department, for promoting the public service, I beg you will be persuaded, that I can have no objection it should be made accordingly—and in the mean time, as it appears, by Colonel Carrington’s Letter enclosed in yours, there has been nothing fixed as to the pay & emoluments of the Quarter Mastr Department with the southern Army, I think it highly requisite it should be done immediately; and should suppose the pay of the Deputy Quarter Master with that Army should bear the same proportion to that of the Quarter Master General, as has been established by Congress between the Deputy Commissy of the southern Army and the head of that Department.  I should also suppose the pay of the other Officers in the Quarter Master Department serving in the Southern Army ought to be the same as that of the Officers executing the same duties with the main Army, and that the Commanding Officer should determine if necessary the propriety of paying any extraordinary expences, incurred from local circumstances in that Department.
                  I wish to know what has been done to put the chain of Expresses between Williamsburgh & this place upon a good footing for expediting the communication, and if any thing further is wanting, that effacious measures may be used for making the conveyance as certain & rapid as possible.
                  I cannot close this long Letter without desiring, if there is any other matter of Contingency of permanent Arrangement within the line of your Office, which requires the aid of either of Money or Credit to carry it into execution, that you will lay the Estimates forthwith before the Financier, & take such other steps as to you shall seem meet, for carrying the same into effect, before the opening of the Campaign, which is now very fast approaching, & for which it behoves us, to make the most ample preparations.  I am Sir With great regard & esteem Your Most Obedt Servant
                  
                     Go: Washington
                  
                  
                     P.S.  I wish you to keep all the great Scows in constant repair; and as they are so convenient for transporting the Army on a sudden emergency, I should be glad to have the number augmented, if it could be done without breaking in upon other Arrangement.
                  
                  
               